Case 1:18-cv-25106-KMW Document 148 Entered on FLSD Docket 04/24/2020 Page 1 of 15



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                 Case No. 1:18-cv-25106-KMW-CMM

   UNITED AMERICAN CORP.,

                          Plaintiff,

            v.

   BITMAIN, INC., ROGER VER, BITMAIN
   TECHNOLOGIES LTD., JIHAN WU,
   PAYWARD VENTURES, INC.
   d/b/a KRAKEN, JESSE POWELL,
   SHAMMAH CHANCELLOR, and
   JASON COX,

                     Defendants.
   ____________________________________/

       PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANTS BITMAIN
      TECHNOLOGIES LTD. AND JIHAN WU’S MOTION TO DISMISS AMENDED
    COMPLAINT UNDER FED. R. CIV. P. 12(b)(2), OR ALTERNATIVELY, PLAINTIFF’S
        MOTION FOR LEAVE TO CONDUCT JURISDICTIONAL DISCOVERY

            Plaintiff United American Corp. (“UAC” or “Plaintiffs”) hereby responds in opposition to

   Defendant Bitmain Technologies Ltd. (“Bitmain Technologies”) and Jihan Wu’s (“Wu”) Motion

   to Dismiss the Amended Complaint Under Fed. R. Civ. P. 12(b)(2) (the “Motion”) [ECF No. 142],

   or alternatively, moves for leave to conduct jurisdictional discovery, and in support, states the

   following.

                                          INTRODUCTION

            In their Motion, Bitmain Technologies and Wu (collectively, the Bitmain Defendants) argue

   that they should be dismissed for lack of personal jurisdiction. This Court should deny the Motion.

   These parties have sufficient contacts with the United States – the relevant forum – to render the

   exercise of personal jurisdiction over them appropriate under the Fifth Amendment due process



                                                    1
   52823631;1
Case 1:18-cv-25106-KMW Document 148 Entered on FLSD Docket 04/24/2020 Page 2 of 15



   analysis. The Bitmain Defendants’ conclusory declarations do not adequately challenge the

   existence of personal jurisdiction, and thus the personal jurisdiction allegations in the Amended

   Complaint are sufficient to establish jurisdiction.      To the extent, however, that this Court

   determines that there is a factual dispute on the issue of Bitmain Technologies and Wu’s United

   States’ contacts, UAC respectfully requests leave to conduct jurisdictional discovery.

                                              ARGUMENT

            Bitmain Technologies and Wu’s Motion to Dismiss on Rule 12(b)(2) grounds should be

   denied because the requirements for exercising personal jurisdiction are satisfied here.1

   Alternatively, UAC respectfully asks that the Court permit it the opportunity to conduct

   jurisdictional discovery to determine the extent of the Defendants’ contacts with the United States.

   I.       The Relevant Forum to Evaluate Jurisdictional Allegations is the United States, Not
            Florida.

            Bitmain Technologies and Wu argue that the relevant forum for jurisdictional contacts is

   Florida, not the United States, because venue is pleaded under the general venue statute (28 U.S.C.

   § 1391), rather than the Clayton Act. This Court should reject that argument.2



   1
     The Bitmain Defendants have also filed a motion to dismiss under Rule 12(b)(6). See ECF No.
   144. As a general rule, “courts should address issues relating to personal jurisdiction before
   reaching the merits of a plaintiff’s claims.” Republic of Panama v. BCCI Holdings (Luxembourg)
   S.A., 119 F.3d 935, 940 (11th Cir. 1997). See also Madara v. Hall, 916 F.2d 1510 (11th Cir. 1990)
   (holding that district court erred when it ruled on 12(b)(6) motion prior to ruling on 12(b)(2) motion
   and stating that the 12(b)(6) issue should not have been reached because the defendant was not
   subject to the jurisdiction of the court and, thus, could not be bound by its ruling).
   2
     The Bitmain Defendants also argue in footnote 1 that their nationwide contacts are not to be
   considered because they were served pursuant to the Hague Convention, not the Clayton Act. They
   cite to General Cigar Holdings v. Altadis, S.A., 205 F. Supp. 2d 1335, 1340 (S.D. Fla. 2002) as
   support. Respectfully, General Cigar Holdings, a case that is not binding on this court, was
   incorrect when it held that service on a foreign defendant under the Hague Convention meant that
   only contacts with the forum state, not national contacts, could be considered under the personal
   jurisdiction analysis. See generally, Litigation of Int’l Disputes in U.S. Courts § 1:14 (March
   2019) (“General Cigar would therefore appear to improperly stand for the proposition that service

                                                     2
   52823631;1
Case 1:18-cv-25106-KMW Document 148 Entered on FLSD Docket 04/24/2020 Page 3 of 15



            “When the personal jurisdiction of a federal court is invoked based upon a federal statute

   providing for nationwide or worldwide service, the relevant inquiry is whether the respondent has

   had sufficient minimum contacts with the United States.” In re S1 Corp. Securities Litigation, 173

   F. Supp. 2d 1334, 1345 (N.D. Ga. 2001); see also United States Securities and Exchange

   Commission v. Carillo, 115 F.3d 1540, 1544 (11th Cir. 1997) (“We agree with the rule applied by

   the other circuits and hereby hold that the applicable forum for minimum contacts purposes is the

   United States in cases where, as here, the court’s personal jurisdiction is invoked based on a federal

   statute authorizing nationwide or worldwide service of process.”); Republic of Panama, 119 F.3d

   at 941 (“When a federal statute provides for nationwide service of process, it becomes the statutory

   basis for personal jurisdiction.”); Access Telecom, Inc. v. MCI Telecomm. Corp., 197 F.3d 694, 718

   (5th Cir. 1999), cert. denied, 531 U.S. 917 (2000); In re Auto. Refinishing Paint Antitrust

   Litigation, 358 F.3d 288, 299 (3d Cir. 2004) (“We hold that personal jurisdiction in federal antitrust

   litigation is assessed on the basis of a defendant’s aggregate contacts with the United States as a

   whole.”); Azalp LLC v. Silverstein, 14-10079, 2015 WL 12711232, at *4 (S.D. Fla. Aug. 14, 2015)



   under the Clayton Act’s worldwide service rule cannot employ the Hague Service Convention.
   General Cigar would reflect the proper rule if the statute at issue provided for national service, but
   not worldwide service.”); see also In re Diisocyanates Antitrust Litigation, 2020 WL 1140245, at
   *3-4 (W.D. Penn. Mar. 9, 2020) (declining to follow General Cigar, and stating “the pertinent
   inquiry involves the nature of the plaintiff’s claim and the breadth of service authorized by statute,
   rather than the mechanism of service actually used to serve a particular defendant.”). The Eleventh
   Circuit has not weighed in on this specific issue, but other Circuits have agreed that nationwide
   contacts should be considered to determine whether personal jurisdiction exists over a foreign
   defendant under the Clayton Act. See In re Auto. Refinishing Paint Antitrust Litigation, 358 F.3d
   288, 293 (3d Cir. 2004) (service under Hague Convention; national contacts provided correct
   analysis); see generally Access Telecom, Inc. v. MCI Telecomm. Corp., 197 F.3d 694, 718 (5th Cir.
   1999) (national contacts form basis for personal jurisdiction analysis in actions under Clayton Act),
   cert. denied, 531 U.S. 917 (2000); Go-Video, Inc. v. Akai Elec. Co., Ltd., 885 F.2d 1406 (9th Cir.
   1989) (same). This Court should align itself with those courts and find that national contacts
   determine whether personal jurisdiction exists over a foreign defendant alleged to have violated
   the Sherman Act.


                                                     3
   52823631;1
Case 1:18-cv-25106-KMW Document 148 Entered on FLSD Docket 04/24/2020 Page 4 of 15



   (“Finding that 18 U.S.C. § 1965 permits service, the Court must now determine whether the Fifth

   Amendment’s Due Process Clause constrains [the] federal court’s power to exercise personal

   jurisdiction via nationwide service of process.”) (analyzing RICO statute’s comparable nationwide

   service of process provision) (citation and internal marks omitted); Swift Indus., Inc. v. Husqvarna

   AB, Case No. 07-4631, 2008 WL 11366182, *3 (E.D. Penn. Aug. 4, 2008) (“When a claim is based

   on a federal statute authorizing nationwide service of process, personal jurisdiction may be

   assessed on the basis of the defendant’s national contacts.”).

            “The rationale underlying this national contacts approach is that when the national

   sovereign is applying national law, the relevant contacts are the contacts between the defendant

   and the sovereign’s nation.” Sonterra Capital Master Fund, Ltd. v. Barclays Bank PLC, 366 F.

   Supp. 3d 516, 563 (S.D.N.Y. 2018).

            This case involves Sherman Act claims, which authorize nationwide and worldwide service

   of process through the related Clayton Act. See 15 U.S.C. § 22. The Bitmain Defendants,

   nevertheless, argue that the national contacts approach should not apply here because the Amended

   Complaint pleads venue under Section 1391. To be sure, the Eleventh Circuit has never so held.

   This Court should decline to adopt this interpretation, which is contrary to the purpose of providing

   for worldwide service of process under the Clayton Act.

            The Eleventh Circuit has held that, “In a federal antitrust case, venue may be established

   under § 4 of the Clayton Act, 15 U.S.C. § 15, § 12 of the Clayton Act, 15 U.S.C. § 22, or the

   general federal venue statute, 28 U.S.C. § 1391(b).” Delong Equip. Co. v. Washington Mills

   Abrasive Co., 840 F.2d 843, 855 (11th Cir. 1988). As an initial matter, the Bitmain Defendants do

   not challenge venue in this district, and any such challenge has been waived for failure to raise it

   in the initial or current motion to dismiss. See Aero Technologies, LLC v. Lockton Companies Int’l,



                                                    4
   52823631;1
Case 1:18-cv-25106-KMW Document 148 Entered on FLSD Docket 04/24/2020 Page 5 of 15



   Ltd., 406 Fed. App’x 440, 441 (11th Cir. 2010) (“Federal Rule of Civil Procedure 12(h)(1) states

   that some Rule 12 defenses are waived by failing to raise them in the initial Rule 12 motion,

   including improper venue . . . .”); BankAtlantic v. Coast to Coast Contractors, Inc., 947 F. Supp.

   480, 486 (S.D. Fla. 1996) (“Pursuant to Federal Rule of Civil Procedure 12(h)(1), the defense of

   improper venue has been waived as to these Defendants, since it was not raised in their various

   motions to dismiss.”). Thus, the Bitmain Defendants’ hyper-technical argument is that, while the

   Clayton Act provides for worldwide service of process, which has been properly accomplished on

   the Bitmain Defendants pursuant to the procedures of the Hague Convention, and while the

   Bitmain Defendants have not challenged venue in this district, this Court should nonetheless assess

   personal jurisdiction by reference to the Bitmain Defendants’ Florida contacts, not their national

   contacts. This constrained position should be rejected by this Court.

            A similar argument was advanced, and rejected, in Go-Video, Inc. v. Akai Elec. Co., Ltd.,

   885 F.2d 1406 (9th Cir. 1989). In that case, an American manufacturer obtained service of process

   in an antitrust suit against Japanese corporations through the long-arm provision of Section 12 of

   the Clayton Act, 15 U.S.C. § 22, which states:

            Any suit, action, or proceeding under the antitrust laws against a corporation may
            be brought not only in the judicial district whereof it is an inhabitant, but also in
            any district wherein it may be found or transacts business; and all process in such
            cases may be served in the district of which it is an inhabitant, or wherever it may
            be found.

   Id. at 1408 (emphasis added). The foreign corporations argued that the service of process provision

   was tied to the earlier venue provision, such that process could be served as indicated only if the

   venue provision were also satisfied. In other words, they argued, as do the Bitmain Defendants,

   that the phrase “such cases” referred to proceedings where venue had been accomplished pursuant

   to the specific venue provision of 15 U.S.C. § 22.



                                                     5
   52823631;1
Case 1:18-cv-25106-KMW Document 148 Entered on FLSD Docket 04/24/2020 Page 6 of 15



            The Court rejected this argument after analyzing the legislative history of the Clayton Act,

   stating that, “we certainly cannot conclude that Congress affirmatively intended that section 12’s

   service of process provision would be limited by the venue provision which, apparently as a matter

   of happenstance or convenience, preceded it in the text of the legislation ultimately enacted.” Id.

   at 1410. It held that the phrase “such cases” in section 12 meant antitrust cases generally. Id. at

   1411.

            The Court went further by rejecting the foreign defendants’ argument that the personal

   jurisdiction analysis required a showing of defendants’ contacts with the forum state, rather than

   national contacts. The Court held that where Congress has authorized national service (or

   worldwide service), the national contacts analysis applies. Id. at 1414 (collecting cases). Applying

   similar statutes with national or worldwide service of process provisions, courts in this circuit have

   likewise found that the personal jurisdiction analysis turns on the defendants’ nationwide contacts.

   See, e.g., In re Takata Airbag Products Liability Litigation, 396 F. Supp. 3d at 1150; BankAtlantic,

   947 F. Supp. at 484. There is no principled reason to hold otherwise here.

            Defendant Wu argues that, even if the national contacts analysis applies to Bitmain

   Technologies as a corporation, it does not apply to Wu, as an individual, because Section 12 applies

   only to corporations. Mot. at 5. As support, Wu cites Delong Equip. Co. v. Wa. Mills Abrasive

   Co., 840 F.2d 843, 848 (11th Cir. 1988). The reliance is misplaced. The issue addressed in Delong

   was whether the plaintiff obtained proper service of process over the individual defendants.

   Service of process is not being contested by Wu in this case. Service of process was accomplished

   through the Hague Convention, as is permissible pursuant to Federal Rule of Civil Procedure

   4(f)(1). Because the claims against Wu are Sherman Act claims, his nationwide contacts provide

   the appropriate framework for personal jurisdiction purposes.



                                                     6
   52823631;1
Case 1:18-cv-25106-KMW Document 148 Entered on FLSD Docket 04/24/2020 Page 7 of 15



            Finally, in footnote 4, Wu contends that his visits to the United States to promote Bitmain

   products and services may not be considered pursuant to the corporate shield doctrine, citing Int’l

   Textile Grp., Inc. v. Interamericana Apparel Co., Inc., No. 08-CIV-22859, 2009 WL 4899404, at

   *3 (S.D. Fla. Dec. 14, 2009) (applying Florida law). That doctrine should not be applied under the

   relevant national contacts test, which turns on federal law. Moreover, even if it applied, “this

   corporate shield doctrine is inapplicable where the corporate officer commits intentional torts.”

   Louis Vuitton Malletier, S.A. v. Mosseri, 736 F.3d 1339, 1355 (11th Cir. 2013). Finally, the

   promotion of Bitmain products did not solely benefit Wu’s many corporate entities; it benefitted

   Wu personally, as the owner and founder of Bitmain Technologies. See Am. Compl. ¶ 58; In re

   Vitamins Antitrust Litigation, No. 99-197, 2001 WL 855469, *4 (D.D.C. July 2, 2001) (“If the

   individual was acting also on his own behalf-to serve his personal interests, the shield does not

   apply.”) (citation omitted) (emphasis in original).

   II.      Rule 4(k)(2) Provides an Additional Basis for Asserting Personal Jurisdiction Over
            the Bitmain Defendants.

            Federal Rule of Civil Procedure 4(k)(2) provides an additional basis for this Court to assert

   personal jurisdiction over the Bitmain Defendants. That Rule states:

            (2) Federal Claims Outside State-Court Jurisdiction.
            For a claim that arises under federal law, serving a summons or filing a waiver of
            service establishes personal jurisdiction over a defendant if:

                   (A) the defendant is not subject to jurisdiction in any state’s courts of
                   general jurisdiction; and

                   (B) exercising jurisdiction is consistent with the United States Constitution
                   and laws.

            “Rule 4(k)(2) was adopted to provide a forum for federal claims in situations where a

   foreign defendant lacks substantial contacts with any single state but has sufficient contacts with

   the United States as a whole to satisfy due process standards and justify the application of federal


                                                     7
   52823631;1
Case 1:18-cv-25106-KMW Document 148 Entered on FLSD Docket 04/24/2020 Page 8 of 15



   law.” Merial Ltd. v. Cipla Ltd., 681 F.3d 1283, 1293-94 (Fed. Cir. 2012). The Rule “closed a

   loophole that existed . . . [whereby] a non-resident defendant who did not have ‘minimum contacts’

   with any individual state sufficient to support exercise of jurisdiction, but did have sufficient

   contacts with the United States as a whole, could escape jurisdiction in all fifty states. Rule 4(k)(2)

   was adopted to ensure that federal claims will have a U.S. forum if sufficient national contacts

   exist.” In re Takata Airbag Products Liability Litig., 396 F. Supp. 3d at 1151.

            “Although the burden of establishing personal jurisdiction ordinarily falls on the plaintiff,

   in the context of Rule 4(k)(2) that general proposition would saddle the plaintiff with an

   extraordinary challenge in ‘proving a negative many times over,” that is, demonstrating that the

   defendant is not subject to jurisdiction in each of the fifty states.” Merial Ltd., 681 F.3d at 1293-

   94. Therefore, courts apply a burden-shifting approach whereby, “if the defendant contends that

   he cannot be sued in the forum state and refuses to identify any other where suit is possible, then

   the federal court is entitled to use Rule 4(k)(2).” Id. (citation omitted).

            The Bitmain Defendants claim that this Court should not consider the Rule 4(k)(2) basis

   for personal jurisdiction because that Rule was not pleaded, citing to Virgin Health Corp. v. Virgin

   Enters. Ltd., 393 F. App’x 623, 627 (11th Cir. 2010), for support. The issue in Virgin Health Corp.,

   however, was that the Circuit court’s “general rule is not to review a theory that was not raised in

   the district court.” Id. That is not the case here. Plaintiff is raising this issue in the district court.

            Because the claims in this case arise under federal law, process was served upon Bitmain

   Technologies and Wu, and these foreign defendants claim not to be subject to the jurisdiction of

   Florida and have failed to identify any other forum state where suit is possible, Rule 4(k)(2) may

   be utilized by this Court to assert personal jurisdiction over the Bitmain Defendants so long as




                                                       8
   52823631;1
Case 1:18-cv-25106-KMW Document 148 Entered on FLSD Docket 04/24/2020 Page 9 of 15



   doing so is “consistent with the Constitution and laws of the United States.” In re Takata Airbag

   Products Liability Litig., 396 F. Supp. 3d at 1150-51.

   III.     This Court May Exercise Personal Jurisdiction Over Bitmain Technologies and Wu
            Based on Their Contacts With the United States.

            The Amended Complaint adequately alleges that Bitmain Technologies and Wu have

   sufficient contacts with the United States such that this Court may exercise personal jurisdiction

   over them without offending the due process clause of the Fifth Amendment. See Rep. of Panama,

   119 F.3d at 946-47 (“A court must . . . examine a defendant’s aggregate contacts with the nation as

   a whole rather than his contacts with the forum state in conducting the Fifth Amendment

   analysis.”); Azalp LLC, 2015 WL 12711232, at *4; In re Takata Airbag Products Liability Litig.,

   396 F. Supp. 3d at 1151; Fed. Trade Comm. v. No. 1025798 Ontario, Inc., 03-CV-910A, 2005 WL

   8173577, *3 (W.D.N.Y. Mar. 28, 2005) (“Where Congress has authorized nationwide (or universal)

   service of process, personal jurisdiction is governed by the Due Process Clause of the Fifth

   Amendment . . . .”). Moreover, this Court may exercise jurisdiction over Bitmain Technologies

   and Wu based on their participation in the conspiracy alleged in the Amended Complaint. Flag

   Co. v. Maynard, 376 F. Supp. 2d 849, 854-55 (N.D. Ill. 2005) (participation in RICO conspiracy

   provided a basis to assert personal jurisdiction under Rule 4(k)(2)).3

            The Fifth Amendment requires that the plaintiff’s choice of forum be fair and reasonable

   to the defendant. See Rep. of Panama, 119 F.3d at 945 (“In order to evaluate whether the Fifth

   Amendment requirements of fairness and reasonableness have been satisfied, courts should

   balance the burdens imposed on the individual defendant against the federal interest involved in

   the litigation.”); see also Peay v. BellSouth Medical Assistance Plan, 205 F.3d 1206, 1212 (10th



   3
     The Amended Complaint alleges that Kraken is a U.S. cryptocurrency exchange, whose
   substantial role in the alleged conspiracy would have occurred in the United States.

                                                    9
   52823631;1
Case 1:18-cv-25106-KMW Document 148 Entered on FLSD Docket 04/24/2020 Page 10 of 15



    Cir. 2000). “[C]ourts must engage in this balancing only if a defendant has established that his

    liberty interests actually have been infringed.” Rep. of Panama, 119 F.3d at 946. “[I]t is only in

    highly unusual cases that inconvenience will rise to a level of constitutional concern.” Id. at 947.

             The Amended Complaint alleges that, “Defendants have engaged in Bitcoin Cash related

    activities in the United States and have purposefully availed themselves of the benefits and

    privileges of conducting such business in the United States.” Am. Compl. ¶ 18. It further alleges

    that Bitmain Technologies maintains offices in the United States, including in California, and has

    planned an Initial Public Offering (IPO) in a United States-backed stock exchange. Id. ¶¶ 19, 59.

    On its website, Bitmain.com, Bitmain Technologies lists a California office on the “Contact Us”

    page. Id. Bitmain Technologies has also made significant investments in a Blockchain Data Center

    in Texas, and has filed a lawsuit in a United States federal court in Washington. Id. It markets its

    products in the United States. Id. ¶ 59.

             With respect to Wu, he is also alleged to be the founder of Bitmain Technologies. Id. ¶ 58.

    The Amended Complaint alleges that Wu is a frequent promoter in the United States of Bitmain

    products and services and of Bitcoin generally, citing specific examples. Id. ¶ 20. An entity closely

    related to Bitmain Technologies and Wu, Bitmain, Inc., is a Delaware corporation with its principal

    place of business in California. Am. Compl. ¶ 7. It has appeared in this case, and filed a motion

    to dismiss on other, non-jurisdictional grounds. ECF No. 144.

             These substantial contacts with the United States render Bitmain Technologies and Wu

    amenable to this Court’s personal jurisdiction. To create some doubt about their United States

    contacts, Bitmain Technologies and Wu attach conclusory declarations to their Motion. ECF Nos.

    142-1, 142-2. In Bitmain Technologies’s declaration, Liu, Bitmain Technologies’s Chief Financial

    Officer, makes self-serving, conclusory statements, such as, “Bitmain Technologies maintains its



                                                     10
    52823631;1
Case 1:18-cv-25106-KMW Document 148 Entered on FLSD Docket 04/24/2020 Page 11 of 15



    own corporate books and financial records, and it is operated independently of other Bitmain

    entities,” Liu Decl. ¶ 10, and, “The Court’s exercise of jurisdiction over Bitmain HK would pose

    a substantial burden in that its employees may be required to travel to Florida from the People’s

    Republic of China to defend against this action.” Liu Decl. ¶ 16. The Liu

             Defendant Wu’s Declaration fares no better. While Wu claims that he has never worked in

    the United States, has no offices in the United States, and does not conduct business in the United

    States, Wu is identified as the Chief Executive Officer and President of U.S.-based Defendant

    Bitmain, Inc. See Printouts of California Secretary of State filings for Bitmain, Inc, attached as

    Exhibit “A.” It also bears noting that, while Bitmain Technologies is purportedly “operated

    independently of other Bitmain entities,” Liu is also the Chief Financial Officer of a related

    Bitmain entity, former Defendant Bitmain Technologies Holding Company, see ECF No. 99-1. To

    the extent that the Liu and Wu Declarations conflict with other evidence, “the court must construe

    all reasonable inferences in favor of the plaintiff.” Elandia International, Inc. v. Ah Koy, 690 F.

    Supp. 2d 1317, 1327 (S.D. Fla. 2010).

             It is the Defendants’ burden to “prove that assertion of jurisdiction in this forum will make

    litigation so gravely difficult and inconvenient that [they] will be at a severe disadvantage in

    comparison to Plaintiff.” Azalp LLC, 2015 WL 12711232, at *4. The Defendants’ conclusory

    statements that this Court’s exercise of jurisdiction over them would pose a substantial burden

    because they would be required to travel to Florida or the United States to defend this action does

    not suffice.    Rep. of Panama, 119 F.3d at 947 (“[I]t is only in highly unusual cases that

    inconvenience will rise to a level of constitutional concern.”). These Defendants are utilizing the

    same attorneys defending this action on behalf of related entity, BitMain, Inc., and their defenses

    already overlap with those of BitMain, Inc. Plus, Bitmain Technologies cannot be heard to



                                                      11
    52823631;1
Case 1:18-cv-25106-KMW Document 148 Entered on FLSD Docket 04/24/2020 Page 12 of 15



    complain about having to defend this action in the United States when it has elected to market its

    cryptocurrency products to United States purchasers, establish repair sites within the United States,

    and is controlled by an individual (Defendant Wu) who serves as the CEO and President of a large

    U.S. corporation (co-Defendant, Bitmain, Inc.).

             Moreover, Liu and Wu’s conclusory statements are the types of declarations that the

    Eleventh Circuit has previously disregarded in determining whether personal jurisdiction exists.

    See Posner v. Essex Ins. Co., 178 F.3d 1209, 1215 (11th Cir. 1999) (“The Struth Affidavit’s

    conclusory assertions of ultimate fact are insufficient to shift to the Plaintiffs the burden of

    producing evidence supporting jurisdiction.”); Air Turbine Tech., Inc. v. Atlas Copco AB, 235 F.

    Supp. 2d 1287, 1290 (S.D. Fla. 2002) (disregarding conclusory statements in declaration offered

    in support of motion to dismiss on personal jurisdiction grounds).

    IV.      If Additional Facts Are Required to Establish Personal Jurisdiction, UAC Should Be
             Afforded the Opportunity to Conduct Jurisdictional Discovery.

             Even if Bitmain Technologies and Wu have raised sufficient factual issues through their

    submission of the Liu and Wu Declarations to shift the burden back onto UAC to demonstrate a

    basis for asserting personal jurisdiction, to the extent that the parties’ evidence conflicts, dismissal

    is not warranted. Instead, the proper course would be to permit UAC limited discovery on the

    issue of personal jurisdiction, or to allow UAC to conduct jurisdictional discovery along with all

    other merits discovery and to reconsider this issue upon a renewed motion by Bitmain

    Technologies and Wu after the discovery period has closed.4 See, e.g., Chudasama v. Mazda Motor

    Corp., 123 F.3d 1353, 1367 (11th Cir. 1997) (“Resolution of a pretrial motion that turns on findings

    of fact—for example, a motion to dismiss for lack of personal jurisdiction pursuant to Fed. R. Civ.



    4
      Currently, discovery is stayed until such time as the Court resolves the pending motions to
    dismiss. See ECF No. 59.

                                                      12
    52823631;1
Case 1:18-cv-25106-KMW Document 148 Entered on FLSD Docket 04/24/2020 Page 13 of 15



    P. 12(b)(2)—may require some limited discovery before a meaningful ruling can be made.”);

    Hakky v. Washington Post Co., No. 8:09-cv-2406-T-30MAP, 2010 WL 2573902, at *6 (M.D. Fla.

    June 24, 2010) (permitting plaintiff to obtain jurisdictional discovery simultaneously with merits

    discovery, while preserving the defendant’s objection on personal jurisdiction grounds, and

    permitting the issue to be briefed after the discovery period); In re Magnetic Audiotape Antitrust

    Litigation, 334 F.3d 204 (2d Cir. 2003) (reversing to allow plaintiff to conduct limited discovery

    on personal jurisdiction). To do otherwise is to permit defendants like Bitmain Technologies and

    Wu to avoid answering for their misconduct simply by “withholding information on [their]

    contacts with the forum.” Mother Doe I v. Maktoum, 632 F. Supp. 2d 1130, 1145 (S.D. Fla. 2007).

             Therefore, UAC respectfully requests that, if the Court finds that a factual dispute exists

    on the extent of Bitmain Technologies and Wu’s United States contacts, that it permit UAC an

    opportunity to conduct discovery on that issue. In particular, UAC requests discovery related to

    the publicly reported United States contacts of these defendants, the various jurisdictional

    allegations in the Amended Complaint, Wu’s role as CEO and President of Bitmain, Inc., and the

    matters raised in the Bitmain Technologies and Wu declarations.

    V.       If the Court Dismisses, Dismissal Should be Without Prejudice.

             Should this Court decide to dismiss Bitmain Technologies and Wu on personal jurisdiction

    grounds, the dismissal should be without prejudice. Posner, 178 F.3d at 1221; Republic of

    Panama, 119 F.3d at 940 (“a dismissal for lack of jurisdiction is without prejudice”).

                                              CONCLUSION

             For the foregoing reasons, Bitmain Technologies and Wu’s Motion should be denied. In

    the alternative, UAC respectfully requests that this Court permit it to conduct discovery relating to

    Bitmain Technologies and Wu’s contacts with the United States.



                                                     13
    52823631;1
Case 1:18-cv-25106-KMW Document 148 Entered on FLSD Docket 04/24/2020 Page 14 of 15



                          CERTIFICATE OF GOOD FAITH CONFERENCE

              Pursuant to Local Rule 7.1(a)(3)(A), I hereby certify that counsel for the movant has

    conferred with counsel for Bitmain Technologies and Wu, Christopher Pace, Esq., in a good faith

    effort to resolve the issues but has been unable to resolve the issues. Mr. Pace has advised that

    Bitmain Technologies and Wu are opposed to the alternative relief (jurisdictional discovery) sought

    herein.

    Dated: April 24, 2020                        Respectfully submitted,

                                                 By: s/ Brian P. Miller
                                                 Brian P. Miller
                                                 Florida Bar No. 0980633
                                                 brian.miller@akerman.com
                                                 Lorayne Perez
                                                 Florida Bar No. 085265
                                                 Lorayne.perez@akerman.com
                                                 Joanne Gelfand
                                                 Florida Bar No. 515965
                                                 Joanne.gelfand@akerman.com

                                                 AKERMAN LLP
                                                 Three Brickell City Centre
                                                 98 Southeast Seventh Street, Suite 1100
                                                 Miami, FL 33131
                                                 Tel: 305-374-5600
                                                 Fax: 305-374-5095

                                                 Attorneys for Plaintiff United American Corp.




                                                    14
    52823631;1
Case 1:18-cv-25106-KMW Document 148 Entered on FLSD Docket 04/24/2020 Page 15 of 15



                                  CERTIFICATE OF SERVICE

             I HEREBY CERTIFY that on April 24, 2020, I electronically filed the foregoing

    document with the Clerk of the Court using CM/ECF.

                                                     /s/ Lorayne Perez
                                                       Lorayne Perez




                                                15
    52823631;1
